11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Phillip Devon Deen,                         * From the 350th District Court
                                              of Taylor County,
                                              Trial Court No. 9902-D.

Vs. No. 11-13-00271-CR                      * October 15, 2015

The State of Texas,                         * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we modify
the judgment of the trial court to reflect that Phillip Devon Deen was convicted of a
state jail felony offense. As modified, the judgment of conviction is affirmed. We
reverse the trial court’s judgment as to punishment and remand the cause for a new
punishment hearing.